DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,948,562 to Fulcher et al.

	Regarding Claim 1, U.S. Patent No. 5,948,562 to Fulcher et al. (“FULCHER”) discloses a method for manufacturing a secondary battery, the method comprising: a step of preparing an electrode assembly comprising an electrode and a separator (abstract, Claim 1, 4:9-25) and an exterior accommodating the electrode assembly (Fig. 1-3, laminate 32, 34); a step of accommodating the electrode assembly in the exterior (4:25-47, the cell is placed into the packaging); an insulation step of surrounding an electrode lead connected to the electrode assembly by using the exterior to form an insulation part formed by the exterior on the electrode lead (insulative tape 29 disposed on tab 28; 5:7-15, 5:25-32; 5:60-65); and a notching step (5:35-50, aperture inclusion to expose the tab surfaces) to form an exposure part (Fig. 4, apertures 52, 50), which is an area that is not surrounded by the exterior (as shown by Fig. 3, apertures 50, 52 not surrounded by laminate 32, 34), on the electrode lead, wherein, in the notching step, at least a portion of the exposure part is formed inside the insulation part (aperture 52 of Fig. 3 is inside the insulation part 29).  
[AltContent: textbox (Connection Part of Tab 28 )]

    PNG
    media_image1.png
    572
    495
    media_image1.png
    Greyscale


	FULCHER is silent with respect to the notching step forming the apertures shown in Fig. 3 above comprising a step of removing a portion of the insulation part.
	One of ordinary skill in the art reading FULCHER would recognize various ways of forming the aperture that are well known in the art. For example, forming the laminate structure over the tab followed by removing a portion of the insulation part using nothing more than well-known techniques, such as mechanical machining or laser cutting, to achieve the predictable result of forming the aperture structure of FULCHER.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified FULCHER to comprise, as part of the notching step, a step of removing a portion of the insulation part.  The motivation for doing so would have been to form the aperture of FULCHER using nothing more than well known techniques suitable for creation of an aperture in a multilayer film structure.
	Regarding Claim 2, FULCHER is relied upon as above with respect to the method of claim 1, wherein the electrode lead comprises a connection part connected to the electrode assembly, the connection part is formed in an inner space formed by the exterior, and the method further comprising a connection step of connecting the connection part to the electrode assembly (where here the connection part of tab 28 couples to the electrode assembly as shown in Fig. 3, and noted in the annotated figure above).  
	Regarding Claim 3, FULCHER is relied upon as above with respect to the method of claim 1, wherein, in the notching step, the exposure part is disposed within the outermost edge of the exterior (as shown by Fig. 3). Apertures 50, 52 extend through an outermost edge of laminate 32 and are thus “disposed within the outermost edge of the exterior” as claimed.  
	Regarding Claim 4, FULCHER is relied upon as above with respect to the method of claim 1, wherein an insulation member is disposed between the electrode lead and the exterior (including insulation tape 29 and the portion of insulation tape 29 near the end of the laminate; layer 42 of heat sealable plastic is also an insulation member between tab 28 and exterior), and in the notching step, each of the exterior and the insulation member has through-holes in positions corresponding to a position of the exposure part (as shown by Fig. 3, apertures 50, 52 extend through holes of layer 38, 42).    
	Regarding Claim 5, FULCHER is relied upon as above with respect to the method of claim 1, wherein the exterior comprises: an exterior body forming a body of the exterior (such as thermoplastic layer 38, metal foil layer 40 of Fig. 3); and a sealing part sealing an inner space defined by the exterior from an outer space of the exterior (such as sealable plastic 42, Fig. 3), and in the notching step, the exposure part is formed inside the sealing part (as shown by Fig. 3, the exposed portion of tab 28 at aperture 52 is disposed inside sealing plastic 42).  
	Regarding Claim 6, FULCHER is relied upon as above with respect to the method of claim 5, wherein the electrode lead comprises a connection part connected to the electrode assembly, the connection part is formed inside the sealing part, and the method further comprising a connection step of connecting the connection part to the electrode assembly (as shown by Fig. 3, the tab portion 28 that connects to the electrode assembly is disposed inside the sealing part because it is under the sealing plastic layer 42 and insulating tape 29).  
	Regarding Claim 8, FULCHER is relied upon as above with respect to the method of claims 1-6. Fulcher further discloses, in the connection step, the connection part and the electrode assembly are connected to each other through welding (abstract, apertures provide sites for welding of the tab to external circuitry).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FULCHER in view of WO1999040634A1 to Yamazaki et al.

	Regarding Claim 7, FULCHER is relied upon as above with respect to the method of claims 1-6, and further discloses wherein the electrode lead is disposed between the sealing parts (as shown by Fig. 3). 
	FULCHER is silent with respect to the method further comprising a folding step of folding the sealing part by using a folding part, which is a boundary between the exterior body and the sealing part, as an axis as required by Claim 7.  

    PNG
    media_image2.png
    672
    458
    media_image2.png
    Greyscale
	YAMAZAKI discloses a lithium ion battery comprising a cell case 51 and tabs 59, 60 projecting from the cell case with sheet 10 of the case enclosing the tabs therein and the tabs having an exposed portion as shown by Fig. 63 duplicated below. YAMAZAKI further discloses the sealing part (including sealing resin layer 3) being folded by using a folding part (as shown by Figures 72 and 73 including the crimping type fold and wavy corrugated type fold illustrated), which is a boundary between the exterior body and the sealing part (as shown by Figures 72 and 73), as an axis. YAMAZAKI further discloses that folding the laminate section of the tab in this manner enables the resin layer 3 to be thin while improving barrier properties.
	

    PNG
    media_image3.png
    246
    316
    media_image3.png
    Greyscale






	Before filing, it would have been obvious to one of ordinary skill in the art to have modified the method of FULCHER to comprise a folding step of folding the sealing part by using a folding part, which is a boundary between the exterior body and the sealing part. The motivation for doing so would have been to improve the barrier properties of the laminate casing and sealing layer in the region of the electrode tab, as taught expressly by YAMAZAKI.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729